Nott, J.
The court concur with the recorder in the View which he took of this case below.
The motion is therefore refused, (a)
Gadsden, for the motion.
Rice, contra.

 In Andrews vs. Dixon, 3. Barn and Ald. 645, it was decided that' where the Sheriff with the knowledge that there is rent due (o the landlord; proceeds to sell the tenant’s goods by virtue of a writ offi. fa. without retaining a years rent, he will be liable for it, although no specific notice haV •Theen given to him by the landlord. "